NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MARTY DALE ALEXANDER,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D15-1003
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 14, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Kelly P. Butz, Judge.

Marty Dale Alexander, pro se.


PER CURIAM.


              We affirm the order denying Marty Alexander's motion to correct illegal

sentence under Florida Rule of Criminal Procedure 3.800(a) without prejudice to any

right he may have to file a timely motion under rule 3.850.


SILBERMAN, MORRIS, and LUCAS, JJ., Concur.